UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                  )
ANTONIO COLBERT,                                  )
                                                  )
        Plaintiff,                                )
                                                  )
                  v.                              )                        Civil Action Nos.
                                                  )                  11-771, 11-772, 11-928 (JDB)
F.B.I., et al.,                                   )
                                                  )
        Defendants.                               )
                                                  )

                                   MEMORANDUM OPINION

        Plaintiff commenced these consolidated cases against the Federal Bureau of

Investigation, the United States Attorney’s Office for the District of Columbia, and the Clerk of

the United States Court of Appeals for the District of Columbia Circuit, alleging that they all in

some way or another contributed to the disruption of his mail. Defendants moved to dismiss

these cases. See Def.’s Mot. to Dismiss the Compls., ECF No. 5.1 The Court ordered Plaintiff to

respond to that motion on or before August 1, 2011 and warned Plaintiff that failure to timely

respond could result in the motion being granted as conceded. Order, ECF No. 10. To date,

Plaintiff has not filed any response to that motion. Therefore, in a separate order to issue this

date, the Court will grant the motion to dismiss as conceded.

Date: September 9, 2011                                               /s/
                                                                      JOHN D. BATES
                                                                      United States District Judge




        1
            ECF numbers refer to the docket in Civil Action No. 11-771.